WR-61,939-02
                                                                     COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                   Transmitted 1/29/2015 4:32:01 PM
                                                                     Accepted 1/30/2015 9:01:45 AM
                     Nos. WR-61,939-01 and WR-61,939-02                                ABEL ACOSTA
                                                                                               CLERK

                            IN RE DAVID DOW AND                         RECEIVED
                           JEFFREY R. NEWBERRY,                  COURT OF CRIMINAL APPEALS
                                                                        1/30/2015
                                                                   ABEL ACOSTA, CLERK
                                   Respondents.
                __________________________________________
           MOTION TO SUBSTITUTE ATTORNEY OF RECORD
             ___________________________________________
TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL
APPEALS:

      Now comes David Dow and Jeffrey Newberry by and through their

attorneys and respectfully requests this Court to permit and substitute in their stead

Stanley G. Schneider, Nicole DeBorde and Casie L. Gotro as attorneys of record

for Respondents, David Dow and Jeffrey Newberry, and would show this Court as

follows:

                                          I.

      Respondents herein feel that it is in their best interest to have Stanley G.

Schneider, Nicole DeBorde and Casie L. Gotro represent them in this case.

      WHEREFORE, PREMISES CONSIDERED, your movants ask that this

Honorable Court to substitute in their stead Stanley G. Schneider, Nicole DeBorde

and Casie L. Gotro as attorney of records for Respondents.




                                          1
    Respectfully Submitted,

    SCHNEIDER & McKINNEY, P.C.

     /s/ Stanley G. Schneider
    Stanley G. Schneider
    T.B.C. No. 17790500
    440 Louisiana
    Suite 800
    Houston, Texas 77002
    Office: 713-951-9994
    Fax: 713-224-6008
    Email: stans3112@aol.com


    NICOLE DeBORDE
    712 Main St., Ste 2400
    Houston, Texas 77002
    Office: 713-526-6300
    Fax: 713-228-0034
    Email: nicole@debordelawfirm.com


    CASIE L. GOTRO
    TBN: 24048505
    440 Louisiana, Suite 800
    Houston, Texas 77002
    Office: 832-368-9281
    Fax: 832-201-8273
    Email: casie.gotro@gmail.com




2
                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the attached and foregoing

Motion has been mailed and/or hand delivered to the following listed below on this

28th day of January, 2015.


1.    Edward L. Marshall
      Assistant Attorney General
      PO Box 12548
      Austin, Texas 78711

2.    399th District Court – Presiding Judge
      300 Dolorosa St., 1st floor
      San Antonio, Texas 78205

3.    Bexar County District Clerk
      101 W. Nueva, Suite 217
      San Antonio, Texas 78205

4.    Bexar Co. District Attorney
      101 W. Nueva, 4th floor
      San Antonio, Texas 78205

5.    Michael C. Gross
      Attorney at Law
      106 S. Saint Mary’s, Suite 260
      San Antonio, Texas 78205


                                               /s/ Stanley G. Schneider
                                               Stanley G. Schneider




                                          3